Case 1:20-cv-10639-TLL-PTM ECF No. 1-5 filed 03/09/20 PagelD.32 Page1of3

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

DONALD J. ROBERTS, II, and
GUN OWNERS OF AMERICA, INC.,

Plaintiffs,

Case No.
Vv.

Hon.
U.S. JUSTICE DEPARTMENT,

BUREAU OF ALCOHOL, TOBACCO, FIREARMS
AND EXPLOSIVES, and

REGINA LOMBARDO, in her official capacity as
Acting Director, Bureau of Alcohol, Tobacco,
Firearms, and Explosives,

 

Defendants.
Kerry L. Morgan (P32645) Robert J. Olson
PENTIUK, COUVREUR & KOBILJAK, P.C. William J. Olson
2915 Biddle Avenue, Suite 200 Jeremiah L. Morgan
Wyandotte, MI 48192 WILLIAM J. OLSON, P.C.
Main: (734) 281-7100 370 Maple Avenue West, Ste 4
F: (734) 281-2524 Vienna, VA 22180
KMorgan@pck-law.com T: (703) 356-5070
*Counsel for Plaintiffs T: (540) 450-8777

F: (703) 356-5085
wjo@mindspring.com
Of Counsel

 

EXHIBIT B TO COMPLAINT

 
Case 1:20-cv-10639-TLL-PTM ECF No. 1-5 filed 03/09/20 PagelD.33 Page 2 of 3

U.S. Department of Justice

 

Bureau of Alcohol, Tobacco,
Firearms and Explosives

Enforcement Programs and Services

 

Wasftington, DC 20226

www.alf gov

March 3, 2020

PUBLIC SAFETY ADVISORY TO ALL MICHIGAN FEDERAL FIREARMS
LICENSEES

The purpose of this public safety advisory is to advise you of an important change to the
procedure you must follow to comply with the Brady Handgun Violence Prevention Act (Brady
law), 18 U.S.C. § 922(t), when transferring a firearm to an unlicensed person.

The Brady law generally requires FFLs to initiate a National Instant Criminal Background Check
System (NICS) check before transferring a firearm to an unlicensed person. Nonetheless,
pursuant to 18 U.S.C. § 922(t)(3), the Brady law contains exceptions to the NICS check,
including an exception for holders of certain State permits to possess, carry, or acquire firearms.
The law and implementing regulations provide that permits issued within the past 5 years may
qualify as alternatives to the NICS check if certain other requirements are satisfied. This
includes a requirement that a government official verifies that the possession of the firearm
would not be in violation of law.

On March 24, 2006, the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) published
an Open Letter to all Michigan Federal firearm licensees (FFLs) finding that a Michigan State
Concealed Pistol License (CPL) issued on or after November 22, 2005, could be used as an
alternative to initiating a NICS background check prior to transferring a firearm to an unlicensed
person.

ATF based this determination on the requirements of 18 U.S.C. § 922(t) and the requirements set
forth in State statute MCL 28.426(2). In relevant part, that State statute required that a CPL shall
not be issued to an applicant unless the Michigan State Police “has determined through the
federal national instant criminal background check system that the applicant is not prohibited
under federal law from possessing or transporting a firearm [and] has verified through the United
States Immigration and Customs Enforcement databases that the applicant is not an illegal alien
or a nonimmigrant alien.”

In spite of this specific statutory requirement, ATF recently received information from the
Federal Bureau of Investigation, Criminal Justice Information Services Division Audit Unit that
Michigan CPLs have been, and continue to be issued to certain applicants without a
determination by Michigan officials as to whether the applicant is prohibited under Federal law
from possessing or transporting firearms. Specifically, ATF learned that CPLs were and

 
Case 1:20-cv-10639-TLL-PTM ECF No. 1-5 filed 03/09/20 PagelD.34 Page 3of3
-2-

PUBLIC SAFETY ADVISORY TO ALL MICHIGAN FEDERAL FIREARMS LICENSEES
(continued)

continue to be issued to applicants who were likely prohibited due to a conviction for a
misdemeanor crime of domestic violence (18 U.S.C. § 922(g)(9)), and to habitual marijuana
users (18 U.S.C. § 922(2)(3)). Although possession and use of marijuana is not unlawful under
Michigan law, marijuana remains a “controlled substance” under Federal law, and those using
marijuana are prohibited from possessing or transporting a firearm pursuant to 18 U.S.C.

§ 922(g)(3).

The ATF Open Letter issued to All Michigan Federal Firearms Licensees on March 24, 2006 is
rescinded as of the date of this letter because, as explained above, a valid Michigan CPL is no
longer a NICS alternative under 18 U.S.C. § 922(t).

All Michigan FFLs are required to conduct a NICS background check prior to the transfer
of a firearm to a non-licensee, even if that individual possesses a valid, unexpired CPL.

 

 

If you have any questions about this Open Letter, please call ATF’s Firearms Industry Programs

Branch at (202) 648-7190.
2 of J.

Curtis W\Gitbert
Acting Assistant Director
Enforcement Programs and Services

 
